Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered May 10, 2004, convicting him of manslaughter in the second degree, criminal possession of stolen property in the fourth degree, reckless endangerment in the second degree (two counts), and aggravated unlicensed operation of a motor vehicle, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor’s statements in summation deprived him of a fair trial is unpreserved for appellate review (see GPL 470.05 [2]; People v Tonge, 93 NY2d 838 [1999]; People v Almonte, 23 AD3d 392 [2005], lv denied 6 NY3d 831 [2006]), and in any event, is without merit. Although some of the prosecutor’s statements in summation raised improper arguments that the defendant had a propensity to drive stolen cars in a reckless manner (see People v Collins, 12 AD3d 33, *71239-40 [2004]; People v Hill, 193 AD2d 619 [1993]), these statements were harmless error, as the evidence of the defendant’s guilt was overwhelming (see People v Crimmins, 36 NY2d 230 [1975]; People v Liriano, 27 AD3d 578 [2006]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 85 [1982]). Miller, J.P., Ritter, Goldstein and Lunn, JJ., concur.